Citation Nr: 9910415	
Decision Date: 04/15/99    Archive Date: 04/29/99

DOCKET NO.  95-15 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to an increased rating for a bilateral disability 
of the feet, currently rated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1958 to April 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran a compensable rating for her 
bilateral disability of the feet.  She filed a timely notice 
of disagreement, initiating this appeal.  

In the course of the veteran's appeal, she was granted a 
compensable rating of 30 percent for her service connected 
bilateral foot disability.  However, since there has been no 
clearly expressed intent on the part of the veteran to limit 
her appeal to entitlement to a specified disability rating, 
the VA is required to consider entitlement to all available 
ratings for that disability.  AB v. Brown, 6 Vet. App. 35, 39 
(1993).  Accordingly, the increased rating issue for a 
bilateral disability of the feet remains in appellate status.

Also, in her September 1997 VA Form 9 substantive appeal, the 
veteran requested a personal hearing before a hearing officer 
at the RO, and also before a member of the Board.  
Subsequently, in a February 1999 written and signed 
statement, the veteran withdrew her hearing request.  This 
action is accepted by the Board as a valid withdrawal, and 
since her requested RO hearing was afforded her in August 
1995, a remand on this basis is not warranted.  38 C.F.R. 
§ 20.702(e) (1998).  



REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

The veteran reported at her October 1996 VA examination that 
she was currently seeking to schedule a surgical correction 
of her left foot disability.  If such an operation was indeed 
performed, those records are obviously relevant and probative 
to the issue at hand, and must be obtained.

The veteran was afforded a VA medical examination in October 
1996; however the results of this examination are not 
sufficient to rate the veteran's disability. As noted above, 
the record indicates that the veteran's disability may have 
changed significantly as a result of additional foot surgery.  
Where the medical evidence of record is insufficient to 
adequately rate the veteran, the Board must remand the claim 
for a comprehensive medical examination.  38 U.S.C.A. 
§ 5107(a) (West 1991); See Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).  



Therefore, in light of the above, this claim is remanded for 
the following additional development:  

1.  The RO should ensure that all 
pertinent records of treatment are 
associated with the claims folder, to 
include any records of surgical 
correction of the veteran's feet, if 
available.  The veteran should be 
requested to provide the names and 
addresses of any parties who have treated 
her feet and whose records have not 
already been submitted.  Once this 
information is provided by the veteran, 
and the appropriate releases are signed, 
these records should be obtained.  

2.  The veteran should be afforded a VA 
podiatry examination to evaluate her 
service connected bilateral disability of 
the feet.  A notification of examination 
letter, a copy of which must be 
associated with the claims folder, should 
be sent to the veteran advising him of 
the consequences of a failure to appear 
for examination.  The claims folder, a 
copy of this remand, and the rating 
criteria for disabilities of the feet 
should be made available to the examiner 
for review in conjunction with the 
examination.  Any impairment of the 
plantar surfaces of the feet, the plantar 
fascia, or the toes must also be 
discussed.  All necessary tests should be 
accomplished.  The medical basis for all 
opinions expressed should be indicated.  

3.  After completion of all requested 
development, the RO should review the 
veteran's claim.  If the actions taken 
remain adverse to the veteran, she and 
her representative should be furnished 
with a supplemental statement of the 
case.  They should then be afforded a 
reasonable opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



